Citation Nr: 1638894	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  09-05 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who had more than one year and nine months of active service, including from July 2006 to May 2007.  He had service in Southwest Asia from September 2006 to April 2007.  Records show he also had additional Navy reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2008 and September 2010 by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in pertinent part, remanded the issues on appeal for additional development in May 2013 and November 2015.

The issues of entitlement to service connection for sleep apnea and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Type II diabetes mellitus was not manifest during active service, was not manifest within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The duty to notify has been met.  See June 2010 and September 2010 VA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim.  Although the August 2013 VA examiner noted that any blood sugar measurements obtained during the period from 2007 to 2010 would be helpful, neither the examiner nor the Veteran has identified any actual records dated during this period pertinent to the diabetes mellitus issue.  The Board finds there is no evidence of any additional existing pertinent records and that further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.


Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2015); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  The regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40 (2010).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases, including diabetes mellitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  

VA regulations also provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (effective before and after Oct. 16, 2012).  The Veteran in this case is shown to have served in Southwest Asia and these regulations are applicable to his claim.

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 (Aug. 3, 1998).  "The very essence of an undiagnosed illness is that there is no diagnosis."  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); see also Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117").  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Diabetes mellitus is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that he has type II diabetes mellitus that was onset during active service or was manifest within one year of his discharge from active service in May 2007.  He further contends that during service in Kuwait he was often sick and that soon after service he experienced symptoms associated with diabetes mellitus.  Service treatment records show the Veteran complained of night sweats, fatigue, and headaches in June 2007.  No diagnosis or treatment was provided for diabetes mellitus.  

The pertinent post-service treatment records show that a September 2007 fasting blood sugar test was high at 113 and that an HbA1C test was normal at 5.9 percent.  VA treatment records dated in December 2009 noted an initial diagnosis of type II diabetes mellitus was provided and that the Veteran was started on insulin treatment.  A family history of diabetes mellitus was noted.

VA examination in August 2013 included a diagnosis of diabetes mellitus.  It was noted the Veteran report that he had experienced abdominal cramping and sweating, blurred vision, and migraine headaches during service in Kuwait that he attributed to possible onset of diabetes mellitus at that time.  The examiner found based upon a review of the evidence of record that the Veteran's type II diabetes mellitus was not likely incurred during any confirmed period of active duty service.  As rationale it was noted that screening in February 2007 indicated the Veteran was not diabetic at that time and that he reported symptoms that he experienced during service that are not consistent with diabetes.  The examiner also found that it was not likely that his type II diabetes mellitus was manifested to a compensable degree within one year of his discharge from active service, including consideration of VA laboratory testing in September 2007.  As rationale for the opinion it was noted that the Veteran's glucose finding in September 2007 was only minimally elevated, but that his HbA1C was normal at that time.  The examiner also noted that his HbA1C was greater than 13 at the time of his diagnosis in 2010 which only reflected blood sugars over the previous three months and, in essence, were not diagnostic for the prior three year period.

Based upon the evidence of record, the Board finds that type II diabetes mellitus was not manifest during active service, was not manifest within a year of discharge, and that the preponderance of the evidence fails to establish that it is etiologically related to service.  The Veteran does not contend, and the evidence does not indicate, that the disorder was incurred in or aggravated during a period of ACDUTRA or INACDUTRA.  The August 2013 VA opinion is persuasive and based upon adequate rationale.  The examiner is shown to have reviewed of the evidence of record and to have adequately considered the credible lay statements, private medical opinions, and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Veteran's service in Southwest Asia is established; however, diabetes mellitus is not a disease for which service connection may be presumed based upon service in Southwest Asia.  Nor is there any competent evidence indicating chronic symptoms under the specific provisions pertaining to Persian Gulf veterans that are not attributed to a known clinical diagnose.  Therefore, presumptive service connection is not warranted.

Consideration has also been given to the Veteran's personal assertion, in essence, that he has type II diabetes mellitus that was onset during active service or was manifest within one year of his discharge from active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The disability at issue, type II diabetes mellitus, is not a condition that is readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran is competent to report observable symptoms, but there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating diabetes mellitus disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The lay opinions are also outweighed by the existing medical evidence of record.  

In conclusion, the Board finds that service connection for type II diabetes mellitus is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for type II diabetes mellitus is denied.


REMAND

The November 2015 remand directives included a request for a VA examiner to provide an opinion to determine the etiology of the Veteran's obstructive sleep apnea.  It was noted that service treatment records included an April 2007 post deployment health assessment report noting the Veteran indicated he was "still feeling tired after sleeping."  Although an April 2016 VA examination report found the Veteran's mild sleep apnea was not diagnosed until four years after his separation from service and that his 2007 report of fatigue was non-specific, there is no indication the examiner considered the April 2007 post deployment health assessment report noting he was "still feeling tired after sleeping."  It is significant to note that a separate June 2007 report noted the Veteran complained of night sweats and fatigue.

The November 2015 remand directives also included a request for additional VA assistance in obtaining copies of private treatment records from Dr. P.S. for the treatment of hypertension dated from January 2006 to January 2007 as identified in a September 2013 VA Form 21-4142.  Although additional private treatment records were obtained in April 2016, there is no indication that these specific records were included.  The Board notes that an additional VA medical opinion addressing whether the Veteran's pre-existing (noted upon enlistment/pre-deployment medical evaluation) hypertension was aggravated by service, but that the August 2013 VA examiner had not addressed a May 2007 private treatment report noting his hypertension was inadequately controlled.  That report also noted a past medical history of "exacerbating" hypertension.  

A remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Upon review of the available record, the Board finds that additional development as to these matters is required prior to appellate review.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous medical opinion where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Board finds additional VA medical opinions are required.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Appropriate VA efforts must be taken to assist the Veteran in obtaining copies of private treatment records from Dr. P.S. for the treatment of hypertension dated from January 2006 to January 2007 as identified in a September 2013 VA Form 21-4142.

3.  Request that the April 2016 VA examiner, or if unavailable another appropriate medical specialist, clarify whether it is at least as likely as not that the Veteran's sleep apnea:

a. had its onset in service, or
b. is etiologically related to his active service, to include as a result of service in Southwest Asia.

The examiner must acknowledge review of the service treatment records including the April 2007 post deployment health assessment report noting he was "still feeling tired after sleeping" and the June 2007 report noting he complained of night sweats and fatigue.  All necessary examinations, tests, and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

4.  Request that the August 2013 VA examiner, or if unavailable another appropriate medical specialist, clarify whether it is at least as likely as not that the Veteran's pre-existing hypertension underwent a permanent increase in disability during active service beyond the natural progression of the disease.

The examiner must acknowledge review of the service treatment records and the May 2007 private treatment report noting his hypertension was inadequately controlled and that he had a past medical history of "exacerbating" hypertension.  All necessary examinations, tests, and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

5.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


